956 F.2d 274
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lawrence S. BITTAKER, Plaintiff-Appellant,v.UNITED STATES DISTRICT COURT FOR the NORTHERN DISTRICT OFCALIFORNIA, The Honorable Marilyn Hall Patel, RealParty In Interest, Defendant-Appellee.
No. 91-15781.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1992.*Decided Feb. 28, 1992.

Before SCHROEDER, REINHARDT and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
The appellant seeks to appeal from the district court's refusal to permit him to file a motion to recuse Judge Patel in the remainder of his numerous section 1983 cases.   In the cases which are still pending, the district court's denial of his application is an interlocutory order which is not technically appealable, since there has been no final judgment.   See 28 U.S.C. § 1291.   To the extent that Mr. Bittaker is asking this court to direct the district court to file his motion by issuing a writ of mandamus pursuant to 28 U.S.C. § 1651, we decline to do so.   The district court may well have erred in applying Judge Patel's May 14, 1985 order to cases filed subsequent to its issuance and based on events that transpired afterward.   However, the district court, in addition, reviewed the merits of appellant's motion and correctly concluded that he failed to state any basis for disqualification.   See 28 U.S.C. §§ 144 and 455.


3
DISMISSED.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3